Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20084601F
Release Date: 11/14/08
CC:SB:7:SF:1:BSLaurie
GL-133794-08
UILC:

9300.13-00, 6651.00-00

date:

September 16, 2008

to:

from:

subject:

David Palmer
Revenue Officer (Collection Laguna Nigel, Group 13)
(Small Business/Self-Employed)
Brooke S. Laurie
Attorney (San Francisco, Group 1)
(Small Business/Self-Employed)

Assessment and collection of the addition to tax under I.R.C. § 6651 for failing to pay
the tax agreed upon in the Closing Agreement

Taxpayers: ------------------- (SSN: -----------------) and ---------------- (SSN: -----------------)
Taxable Year: ------LEGEND
A
B
C
D
E
F

=
=
=
=
=
=

----------------------------------------------------------------------------------------------------------------------------------------------

GL-133794-08

2

ISSUE
Does the Closing Agreement signed by the Service and the taxpayers preclude the
Service from assessing and collecting the failure to pay addition to tax under I.R.C. §
6651?
CONCLUSION
No. The Closing Agreement is only final and conclusive as to the matters agreed upon.
Since the Closing Agreement does not address the assessment and collection of the
addition to tax under I.R.C. § 6651, it may be imposed notwithstanding the Closing
Agreement.
FACTS
On -------------------------, ------------------------------ (the “taxpayers”) signed and on ------------------------------------, the Service agreed to the Form 906, Closing Agreement on Final
Determination Covering Specific Matters (the “Closing Agreement”) regarding taxable
year -------. The purpose of the Closing Agreement was to resolve the dispute between
the Service and the taxpayers that resulted from the taxpayers’ involvement in the “Son
of BOSS” transactions described in Notice 2000-44, 2000-2 C.B. 255. The Closing
Agreement was entered into in accordance with the Son of BOSS settlement initiative,
Announcement 2004-46, 2004-1 C.B. 964 (the “Settlement Initiative”).
In addition to determining the treatment of losses and expenses claimed by the
taxpayers, paragraph (8) of the Closing Agreement states, “------------------------------------------- will pay a penalty under I.R.C. section 6662 of 10 percent of the underpayment of
tax attributable to the Son of BOSS transaction.” This penalty was included in the
Closing Agreement in accordance with Section 2(b)(2)(i) of the Settlement Initiative.
Paragraph (11) of the Closing Agreement states, “------------------------------------------ shall
make full payment of their liability for tax and interest resulting form the application of
the foregoing paragraphs, upon returning this executed closing agreement to the IRS.”
This section was included in the Closing Agreement in accordance with Section 4(c) of
the Settlement Initiative which states the following:
Full payment of the liabilities under this initiative must be made by the date
of the closing agreement is executed. Any taxpayer not making full
payment must submit complete financial statements and agree to other
financial arrangements acceptable to the Service before the Service will
execute the closing agreement. A taxpayer will be ineligible to participate
in this initiative if an agreement regarding an acceptable financial
arrangement cannot be reached.
The taxpayers and the Service entered into an installment agreement as a way for the
taxpayers to pay the tax liability resulting from the Closing Agreement. However, the

GL-133794-08

3

taxpayers defaulted on the installment agreement before the liability was paid in full. As
a result of the default, the addition to tax under I.R.C. § 66511 was assessed on the
underpayment on ----------------------. The Service now seeks to collect the balance due
on the taxpayers’ account which includes the addition to tax for their failure to pay their
tax liability.
The Closing Agreement states that it “contains the complete agreement between the
parties.” Neither the Closing Agreement nor the Settlement Initiative address what
would occur if a taxpayer elected to participate in the Settlement Initiative and signed a
closing agreement with the Service, but failed to pay the tax in full.
In the letter dated ------------------, the taxpayers’ argue the Service is precluded from
collecting the failure to pay addition to tax because the Closing Agreement limits the
Service to assessing and collecting only the penalty specifically addressed in paragraph
(8) and the Closing Agreement must be set aside before the Service can assess and
collect the failure to pay addition to tax. For the reasons stated below, the Service is
able to assess and collect the addition to tax under I.R.C. § 6651 in addition to the
penalty under I.R.C. § 6662 agreed upon in paragraph (8) of the Closing Agreement
and without setting aside the Closing Agreement.
LAW AND ANALYSIS
Section 7121(a) authorizes the Service to enter into closing agreements.
If such agreement is approved by the Secretary . . . such agreement shall
be final and conclusive, and, except upon a showing of fraud or
malfeasance or misrepresentation of a material fact – (1) the case shall not
be reopened as to the matters agreed upon or the agreement modified by
any officer, employee, or agent of the United States, and (2) in any suit,
action, or proceeding, such agreement, or any determination, assessment,
collection, payment, abatement, refund, or credit made in accordance
therewith, shall not be annulled, modified, set aside, or disregarded.”
I.R.C. § 7121(b) (emphasis added). Closing agreements are final as to the matters
contained within. The Service is not alleging fraud, malfeasance or misrepresentation
of material fact by the taxpayers and is not reopening the matters agreed upon in the
Closing Agreement. The Service has assessed and is collecting the addition to tax
under I.R.C. § 6651 outside of the Closing Agreement.

1

It is unclear whether the addition to tax was assessed pursuant to I.R.C. § 6651(a)(2) or I.R.C. §
6651(a)(3). The analysis and conclusion stated in this memorandum is applicable regardless of which
subsection of I.R.C. § 6651 is applied.

GL-133794-08

4

The Service and the taxpayers entered into the Closing Agreement that related to one
or more separate items affecting the tax liability of the taxpayers as contemplated in
Treasury Regulation Section 301.7121-1(b)(2).
Closing agreements with respect to taxable periods ended prior to the
date of the agreement may relate to the total tax liability of the taxpayer or
to one or more separate items affecting the tax liability of the taxpayer, as,
for example the amount of gross income, deduction for losses,
depreciation, depletion, the year in which an item of income is to be
included in gross income, the year in which an item of loss is to be
deducted, or the value of the property on a specific date.”
Treas. Reg. § 301.7121-1(b)(2) (emphasis added). One of the separate items included
in the Closing Agreement is the penalty under I.R.C. § 6662, but the addition to tax
under I.R.C. § 6651 is not included in the Closing Agreement as a separate item. Since
agreements are only final and conclusive as to the matters agreed upon under Section
7121(b) and the addition to tax under I.R.C. § 6651 was not item agreed upon, it may be
assessed and collected.
Courts have narrowly interpreted the items agreed upon by taxpayers and the Service in
closing agreements. The Court in Zaentz v. Commissioner, 90 T.C. 753, 761 (1988),
found that the petitioners and the Service were bound only by the matters agreed upon
in the closing agreements and were not bound as to the premise underlying their
agreements. In Zaentz, the Service and the petitioners entered into three closing
agreements related to the taxpayers’ participation in the Argosy trusts. The closing
agreements stated the tax treatment of items claimed by the petitioners on their returns
that related to their involvement in the Argosy trusts for the years covered by the
agreements. Id. 757- 760. Similar to the Closing Agreement at issue here, the closing
agreements in Zaentz related to one or more separate items affecting the tax liability of
the petitioners and did not relate to the total tax liability of the petitioners.
The petitioners argued that since the closing agreements were premised upon the
Argosy trusts being valid entities, the Service was precluded from arguing the Argosy
trusts were sham entities in years subsequent to the years agreed upon in the closing
agreements. Id. The Court found that the parties were only bound by the matters
agreed upon in the closing agreements and since the closing agreements did not
specifically address whether the Argosy trusts were valid entities, the parties were not
bound by any premise underlying the agreements. Id. at 761.
The Court in Magarian v. Commissioner, 97 T.C. 1 (1991), also narrowly interpreted the
closing agreement at issue. The Court found the Service could assess the additions to
tax under I.R.C. §§ 6653(a)(1), 6653(a)(2) and 6659 since the closing agreement signed
by the parties did not address the additions to tax. Id. The closing agreement at issue
in Magarian settled the treatment of specific losses and credits which petitioners had
claimed on their return. Id. The Court stated,

GL-133794-08

5

[I]f petitioners had intended to settle with respect to any of the possible
additions to tax for the taxable year 1981, they should have insisted upon
the inclusion of specific language to that effect in the Closing Agreement.
Without such language, and in the absence of an assertion by petitioners
that the Closing Agreement should be set aside for fraud, malfeasance or
misrepresentation of a material fact, the specific matters agreed upon by
the parties must be respected.
Id. at 6-7. The Court also noted, “that as a general rule closing agreements do not
relate to additions to tax.” Id. at 6.
The Court in Commissioner v. Smith, 850 F.2d 242, 245 (5th Cir. 1988), also found that
the closing agreement entered into between the Service and the taxpayers was limited
in scope to the issues addressed. The Court found the closing agreement at issue did
not preclude the imposition of penalties and interest that were not addressed in the
agreement. Id. at 245.
Case law supports the Service’s reading of the Closing Agreement and the matters
agreed upon within the Agreement. Since the addition to tax under I.R.C. § 6651 was
not an item agreed upon by the parties in the Closing Agreement, it may be assessed
and collected.
The taxpayers argue that Paragraph (8) imposing the penalty under I.R.C. § 6662 at ten
percent of the underpayment bars the assessment of the addition to tax. This is
incorrect. Paragraph (8) bars the Service from assessing or collecting a penalty under
I.R.C. § 6662 in excess of ten percent of the underpayment. But it does not bar the
assessment or collection of the addition to tax under I.R.C. § 6651 because Paragraph
(8), and the entire Closing Agreement, does not address the addition to tax. The
Closing Agreement is limited in scope and only conclusively settles the issues that it
addresses. Because the Closing Agreement does not address the addition to tax, it
does not have to be reopened or modified upon a showing of fraud, malfeasance or
misrepresentation of material fact as contemplated in Section 7121(b) before the
Service can assess and collect the addition to tax under I.R.C. § 6651.

GL-133794-08

6

This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (415) 227-5168 if you have any further questions.
THOMAS R. MACKINSON
Associate Area Counsel
(Small Business/Self-Employed: Area 7)

By: _____________________________
Brooke S. Laurie
Attorney (San Francisco, Group 1)
(Small Business/Self-Employed)

